EXHIBIT 10.18


CERTIFICATE OF INSURANCE

This is to certify that the following policy(s) subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance company(s) listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
persons' o~ entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein, unless otherwise noted.



CERTIFICATE HOLDER:
The Boeing Company
Post Office Box 3707
Mail Code 13-57
Seattle, Washington 98124-2207
U.S.A.
Attn: Manager - Aviation Insurance NAMED INSURED:
Baltia Air Lines, Inc.
Building 151, Room 361
JFK international Airport
Jamaica, NY 11430


This will confirm that the policies, as generally described below, are subject
to all terms, conditions and exclusions contained in such policies issued to the
insured.



COVERAGE: 1. Aircraft Hull Coverage, Ground Risks Only, including war perils.
2. Aircraft and Airport Premises Liability including contractual and war
liabilities, ground risks only, excluding passenger liability POLICY PERIOD:
12:01 A.M. January 8, 2013 to 12:01 A.M January 8, 2014 INSURER & POLICY Primary
Policy: Star insurance Company Inc., AC 0763844-01 NUMBER: Excess Policy: Kiln
Sydicate 510, AVNPE1200089 AIRCRAFT: AIRCRAFT REG. NO. B747-200 N706BL LIMITS OF
LIABILITY: 1. Aircraft and Airport Premises Liability $100,000,000. Combined
Single Limit Each Occurrence e excluding passengers ADDITIONAL AGREEMENTS * See
Addendum Certificate Number: 006
Date of Issue: 1117/2013 --/signed/___ (SEAL: ARM, Aviation Risk Management
Assoc)
Authorized Representative (Marie Fini)
Aviation Risk Management Associates, Inc.
377 W. Virginia St. Crystal Lake, IL 60014
P.815-356-8811 F.815-356-8822

--------------------------------------------------------------------------------

ADDENDUM TO CERTIFICATE OF INSURANCE #6 DATED JANUARY 17, 2013

CC: Boeing Commercial Airplanes
P.O. Box 3707
Moil Code 2I-34
Seattle, Washington 98124-2207
USA
Attn: Vice President-Contracts



SPECIAL PROVISIONS APPLICABLE TO BOEING:



A. In regard to Aircraft "all risks" Hull Insurance and Aircraft Hull War and
Allied Perils Insurance, Insurers agree to waive all rights of subrogation or
recourse against Boeing in accordance with the CSGTA.

B. In regard to Airline Liability Insurance, Insurers agree:

(1) To include Boeing as an additional insured in accordance with Customer's
undertaking in Part I, Article 13.1 of the CSGTA;

(2) To provide that such insurance will be primary and not contributory nor
excess with respect to any other insurance available for the protection of
Boeing;

(3) To provide that with respect to the interests of Boeing, such insurance
shall not be invalidated or minimized by any action or inaction, omission or
misrepresentation by the Insured or any other person or party (other than
Boeing) regardless of any breach or violation of any warranty, declaration or
condition contained in such policies;

(4) To provide that all provisions of the insurance coverages referenced above,
except the limits of liability, will operate to give each Insured or additional
insured the same protection as if there were a separate Policy issued to each

C In regard to all of the above referenced policies:

(1) Boeing will not be responsible for payment, set-oft or assessment of any
kind or any premiums in connection with the policies, endorsements or coverages
described herein;

(2) If a policy is canceled for any reason whatsoever, or any substantial change
is made in the coverage which affects the interests of Boeing or if a policy is
allowed to lapse for nonpayment of premium. such cancellation, change or lapse
shall not be effective as to Boeing for thirty (30) days {in the case of war
risk and allied perils coverage seven (7) days after sending, or such other
period as may from time to time be customarily obtainable in the industry) after
receipt by Boeing of written notice from the Insurers or the authorized
representatives or Broker of such cancellation, change or lapse; and

(3) For the purposes of the Certificate! Boeing is defined as The Boeing
Company, its divisions, subsidiaries, affiliates, the assignees of each and
their respective directors, officers, employees and agents.

--/signed/___ (SEAL: ARM,
Aviation Risk Management Assoc)
Marie Fini - Account Manager


--------------------------------------------------------------------------------

(LOGO: AVIATION RISK MANAGEMENT
ASSOCIATES, Inc.) CERTIFICATE OF INSURANCE

This is to certify that the following policy/policies, subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance companies listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
person's or entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein. unless otherwise noted.

CERTIFICATE HOLDER:
Logistics Air Inc.
56-1 Wedge Lane
Fernley, NV 89408
NAMED INSURED:
Baltia Air Lines, Inc.
Building 151. Room 361
JFK International Airport
Jamaica, NY 11430


Coverage confirmed herein solely with respect to the Aircraft Engine Lease
Agreement between Logistic Air, Inc. and Baltia Airlines Inc. effective December
2009 for Engine Serial Numbers 685697, 662./28, 662816, 662842.

COVERAGE: Aircraft Hull Coverage, Ground Risks Only, including war perils.
Aircraft and Airport Premises Liability including contractual and war
liabilities, ground risks only, excluding passenger liability AIRCRAFT:
87-17-200 N706BL Agreed Value $5,000,000. LIMITS OF LIABILITY: Aircraft
Liability $10,000,000. Combined Single Limit Each Occurrence excluding
passengers POLICY PERIOD: 12:01 A.M. January 8, 2013 to 12:01 A.M. January 8,
2014 INSURERS & POLICY Star Insurance Company Inc., AC 07638-14-01 NUMBERS:
ADDITIONAL
AGREEMENTS: * See attached addendum

 

 

 

 

 

As respects each Certificate Holder(s) respective interests, this Certificate of
Insurance shall automatically terminate up011 the earlier of: (i) Policy
expiration; (ii) Cancellation of the policies prior to policy expiration, as
notified to the Certificate Holder(s) as required herein; (iii) agreed
termination of the Contract(s}: and/or in the case of physical damage insurance
relating to those Certificate Holder(s) who have insurable interest in the
Equipment as of the date of issuance of this Certificate of Insurance: agreed
termination of the Named Insured's and/or the Certificate Holder(s) insurable
interest in the Equipment. This Certificate of Insurance is issued as a summary
of the insurances under the policies noted above and confers no rights upon the
Certificate Holder(s} as regards the insurances other than those provided by the
policies. The undersigned has been authorized by the above insurers to issue
this certificate on their behalf and is not an insurer and has no liability of
any sort under the above policies as an insurer as a result of this
certification.

Certificate Number: 07
Date of Issue: Feburary 28, 2013 ______/signed/___ (SEAL: ARM, Aviation Risk
Management Assoc)
Authorized Representative Marie Fini
Aviation Risk Management Associates, Inc.



Page 1 of 2

--------------------------------------------------------------------------------

ADDENDUM TO CERTIFICATE OF INSURANCE #7 DATED FEBRUARY 27, 20!3

SPECIAL PROVISIONS APPLICABLE:

A. In regard lo Aircraft Hulllnsura11ce and Aircraft Hull War and Allied Perils
Insurance, Insurers agree to waive all rigf1IS of subrogation or recourse
against the certificate holder.

B. In regard to Airline Liability Insurance, Insurers agree:

(1) To include Logistic Air Inc. as an additional insured and Lessor in
accordance with Customer's undertaking in the agreement referenced above.

(2) To provide that such insurance will be primary and not contributory nor
excess with respect to any other insurance available for the protection of
Boeing;

(3) To provide that all provisions of the insurance coverages referenced above,
except the limits of liability, will operate to give each Insured or additional
insured the same protection as if there were a separate Policy issued to each

C. In regard to all of the above referenced policies:

(1) The certificate holder will not be responsible for payment, set-off, or
assessment a/any kind or any premiums in connection with the policies,
endorsements or coverages described herein;

(2) If a policy is canceled, or any substantial change is made in the coverage
which affects the interests of the certificate holder, such cancellation, change
or lapse shall not be effective as to the certificate holder/or thirty (30)
days, (!0) days in the event of non-payment and in the case of war risk and
allied perils coverage seven (7) days after sending, or such other period as may
from time to time be customarily obtainable in the

__X__/signed/__ (SEAL: ARM, Aviation Risk Management Assoc)
Marie Fini
Account Manager

Page 2 of 2